Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the claims filed 9/27/2021, wherein claims 1-15 are pending, and claim 15 is withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,13, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (U.S. 20060042057) in view of Arendt et al. (U.S. Patent No. 5899390).
Regarding claim 1, Taniguchi teaches a jet strip (10) for a textile processing machine (abstract), the jet strip  comprising: a long, narrow plate of material (15,16)(figs. 1-3) having a first side (C, see annotated fig.) and a second side (D, see annotated fig.) , the long, narrow plate of material defining a nozzle channel (15a”,15a’, 16a, 15b’) that defines one or both of a first flow-through direction (downward)  and a second flow-through direction (upward)  and that has a first section (E, see annotated fig.) and a second section (16a), wherein the second section (16a) has a circular cross section (para. 77),the nozzle channel extending from the first side to the second side, 
and defining only one first side fluid passage point at the first side (15a” at C, fig. 3) and only one second side fluid passage point at the second side (15b’ at D, fig. 3)
and the second section being offset relative to the first section in a direction transverse to one or both of the first flow-through direction and the second flow-through direction (fig. 3) wherein the first side or the second side is configured to be received in and supported by a support surface and be impinged by pressurized fluid on the first side or the second side that does not engage the support surface ( the preceding italicized limitation is considered to recite an intended use/function of applicant’s invention and therefore because the prior art structure is capable of performing the intended use/function, it meets the claim limitation. Particularly, the second side is capable of being received in and supported by a support surface and the first side can be impinged by pressurized fluid); but doesn’t specifically teach the first section having a circular cross section .
Arndt  teaches an orifice plate for fluid to pass through(abstract) (fig. 31) having off set orifices (36,38) with circular cross sections (col. 14, lines 44-53) and teaches the use of various orifice shapes including circles(col. 9, lines 66-67, lines 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the first section of Taniguchi with a circular cross section in view of Arndt in order to control the stream configuration as desired. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04).
Regarding claim 2, the Taniguchi/Arendt combined reference teaches the first section (E) and the second section (16a) each define a central axis (central axes extending through each of E, and 16a), the central axis of the first section being offset in parallel to the central axis of the second section (figs. 3,4).
Regarding claim 4, the Taniguchi/Arendt combined reference teaches the first section (E) is longer in one or both of the first flow-through direction and the second flow-through direction than the second section (16a)(figs. 3,4)
Regarding claim 13, the Taniguchi/Arendt combined reference  teaches the second section (16a)is offset in one or both of a longitudinal extension direction and a transverse extension direction of the jet strip (figs. 3,4).

Regarding claim 14, it is noted that the first section (E) and a middle section (F, see annotated fig.) being produced by drilling a hole in a strip material recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. The Taniguchi/Arendt combined reference teaches discloses the structural limitations as claimed above and the first section and middle section can be produced by drilling a hole in a strip material (figs. 2-4).

    PNG
    media_image1.png
    768
    696
    media_image1.png
    Greyscale




	



	
     

	Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (U.S. 20060042057) in view of Iwase (U.S. Patent No. 6669116).

	Regarding claim 1, Taniguchi teaches a jet strip (16) for a textile processing machine (abstract), the jet strip comprising: a long, narrow plate of material  (para. 76, fig. 1) having a first side (top side of 16, fig. 4) and a second side (bottom side of 16, fig. 4)  the long, narrow plate of material defining a nozzle channel (16a) that defines one or both of a first flow-through direction (downward) and a second flow-through direction (upward) and that has a first section (top half of 16a) and a second section (bottom half of 16a), wherein the first section  and the second section  have circular cross sections (para. 77), the nozzle channel extending from the first side to the second side and defining only one first side fluid passage point at the first side and only one second side fluid passage point at the second side (fig. 4), and wherein the first side or the second side is configured to be received in and supported by a support surface (second side is configured to be received in and supported by 15b, fig. 4) and be impinged by pressurized fluid on the first side or the second side that does not engage the support surface (first side configured to be impinged by pressurized fluid, fig. 4); but fails to teach the second section being offset relative to the first section in a direction transverse to one or both of the first flow-through direction and the second flow-through direction.
	Iwase teaches an orifice plate (21)  for fluid to pass through having a first side (top side of 21, fig. 3) and a second side (bottom side of 21, fig. 3), a nozzle channel (through 27a-d) that defines one or both of a first flow-through direction (downward) and a second flow-through direction  (upward) and that has a first section (27a) and a second section (27d), wherein the first section  and the second section  have circular cross sections (fig. 4)  the nozzle channel extending from the first side to the second side and defining only one first side fluid passage point at the first side and only one second side fluid passage point at the second side (fig. 3), the second section being offset relative to the first section in a direction transverse to one or both of the first flow-through direction and the second flow-through direction (fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the nozzle channel of Taniguchi in view of Iwase such that the second section is offset relative to the first section in a direction transverse to one or both of the first flow-through direction and the second flow-through direction in order to prompt atomization of fluid extending through the plate (col. 5, lines 36-43 of Iwase).
Regarding claim 12, the Taniguchi/Iwase combined reference doesn’t specifically teach the jet strip has a hardened surface in or near the second section on the second side.
Iwase further teaches the orifice plate  (21) is made of metal (col. 4, lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the jet strip of the Taniguchi/Iwase combined reference out of metal thereby providing a hardened surface in or near the second section on the second side in view of Iwase in order to provide a strong and stable jet strip and additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Allowable Subject Matter
Claims 3, and 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art found is Taniguchi et al. (U.S. 20060042057), Iwase (U.S. Patent No. 6669116), and Arendt et al. (U.S. Patent No. 5899390) however Taniguchi et al., Iwase, and Arendt fail to teach the limitations of claims 3 and/or 5 and no prior art was found to suitably combine with these prior art references to teach the claim limitations of claims 3 and/or 5. Claims 6-11 would be allowable as depending from claim 5. 
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered.
The arguments pertaining to Bolman are persuasive and therefore the rejections in view of Bolman are withdrawn.
Regarding applicant’s argument that Taniguchi fails to teach a long, narrow plate of material defining a nozzle channel as claimed because 15a is not a long narrow plate, the examiner contends that the examiner considers 15 and 16 to form a long narrow plate because together they form a structure that is flat on the top and bottom (fig. 3), reasonably thin, and long and narrow (figs. 1,2).
Regarding applicant’s argument that Taniguchi fails to teach the first side or the second side is configured to be received in and supported by a support surface and be impinged by pressurized fluid on the first side or the second side that does not engage the support surface, the examiner contends that this limitation recites a functionality/ intended use of the claimed invention. If the prior art structure is capable of performing the intended use, then it meets the claim. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 I and II). The applicant has not positively claimed the support surface. Therefore, because the prior art structure is capable of performing the intended use/function, it meets the claim limitation. Particularly, the second side (D) is capable of being received in and supported by a support surface and the first side can be impinged by pressurized fluid. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732              

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732